Citation Nr: 0018439	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  00-11 688	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.




FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issues in question on December 20, 1994; a notice of 
disagreement was received by VA after November 18, 1988; and 
the appellant retained an attorney in May 1995, within one 
year of the date of the Board's decision.

2.  The appellant and his attorney signed a contingent 
attorney fee agreement in May 1995 which provided that 20 
percent of past-due benefits was to be paid directly by VA to 
the appellant's attorney.

3.  In March 2000, the Board promulgated a decision which 
granted an increased rating for the veteran's service-
connected residuals of right hand trauma from 50 percent to 
70 percent, effective July 19, 1990, and granted special 
monthly compensation for loss of the use of one hand, also 
effective July 19, 1990, which resulted in past-due benefits 
to the veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
attorney fee agreement received in May 1995 directly by VA 
from past-due benefits for the period from July 19, 1990 to 
March 21, 2000, in the amount of 20 percent, have been met.  
38 U.S.C.A. § 5904 (West 1911 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated in the Board's most recent decision, dated in 
March 2000, the history of the claims which form the basis 
for the instant claim for attorney fees from past-due 
benefits is rather involved.  However, for purposes of 
perspective and clarity, the Board shall briefly summarize 
the previous actions taken by VA.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
RO.  A notice of disagreement pertaining to that decision was 
received by the RO in February 1992.

In September 1993, a hearing was held before a Member of the 
Board at the RO.  In January 1994, the Board remanded the 
case for additional development.

In December 1994, the Board issued a decision which 
determined that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for the residuals of a fracture of the second metacarpal of 
the right hand and that the preponderance of the evidence was 
against the claims for service connection for impairment of 
the right thumb, for an increased evaluation for the service-
connected partial amputation of the auricle of the left ear, 
for an increased evaluation for service-connected residuals 
of the fracture of the fourth metacarpal of the right hand, 
for special monthly compensation based on the loss of use of 
the right hand and for a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities (TDIU).

The record reflects that the veteran and his attorney then 
entered into a contingent fee agreement in May 1995 to 
represent the veteran in connection with his claims.  That 
agreement provided that 20 percent of past-due benefits was 
to be paid directly by VA to the veteran's attorney for 
representation in the appeal. 

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).  
In a June 1996 Memorandum Decision, the Court affirmed the 
Board's decision that new and material evidence had not been 
submitted to reopen a claim of service connection for the 
residuals of a fracture of the second metacarpal of the right 
hand.  The Court further held that an increased evaluation 
for the veteran's service-connected partial amputation of the 
auricle of the left ear was not warranted.  However, the 
Court vacated the Board's decisions regarding the issues of 
service connection for impairment of the right thumb, an 
increased rating for the residuals of a fracture of the 
fourth metacarpal of the right hand, special monthly 
compensation based on the loss of use of the right hand and 
TDIU.  The Court remanded those four issues for further 
development.

In accordance with the Court's decision, the Board remanded 
the four remaining issues to the RO for further development 
in November 1996.  In May 1997, the Board issued a 
Supplemental Remand to comply with specific development 
requested by the Court.

In April 1998, the RO granted service connection for 
disability manifested by impairment of the right thumb, and 
recharacterized the veteran's service-connected hand 
disability, including this thumb disability, as residuals of 
right hand trauma involving all five digits.  The RO then 
granted an increased rating for the veteran's residuals of 
right hand trauma from 10 percent to 50 percent, effective 
from May 2, 1991.  However, the RO confirmed and continued 
its earlier denials of entitlement to special monthly 
compensation based on loss of the use of one hand and 
entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.

In a decision dated in September 1998, the Board determined 
that the veteran's attorney was eligible for direct payment 
by VA of 20 percent of past-due benefits created by the grant 
of service connection for impairment of the right thumb, and 
the associated grant of an increased rating from 10 percent 
to 50 percent for trauma of the right hand, five digits, for 
the period from June 1, 1991 through April 23, 1998.   

The veteran's claims file was then returned to the Board for 
consideration of the remaining issues on appeal.  In a 
decision dated March 10, 2000, the Board granted an increased 
rating from 50 percent to 70 percent for the veteran's 
service-connected residuals of right hand trauma, granted the 
veteran's claim for special monthly compensation based on the 
loss of use of the right hand, and remanded the veteran's 
claim for a total rating for compensation based on individual 
unemployability due to service-connected disabilities to the 
RO for further development.  In a rating decision dated March 
21, 2000, the RO effectuated the Board's March 2000 decision.  
The effective date for both the grant of the increased 
disability rating and for the award of special monthly 
compensation was determined to be July 19, 1990.

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires that all of the 
following conditions be met: 

(1)  A final decision must have been promulgated by the Board 
with respect to the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for services provided 
before the date on which the Board first makes a final 
decision on the case.  38 U.S.C.A. § 5904(c)(1) (West 1991); 
38 C.F.R. § 20.609(c)(1) (1999).

(2)  The Notice of Disagreement which preceded the Board 
decision with respect to the issue, or issues, involved must 
have been received by the RO on or after November 18, 1988.  
VJRA § 403, 102 Stat. 4122; 38 C.F.R. § 20.609 (c)(2) (1999).

(3)  The attorney at law or agent must have been retained not 
later than one year following the date on which the decision 
of the Board with respect to the issue, or issues, involved 
was promulgated.  38 U.S.C.A. § 5904(c)(1) (West 1991); 38 
C.F.R. § 20.609(c)(3) (1999).

Based on the evidence detailed above, the Board finds that 
the May 1995 attorney fee agreement satisfies the basic 
eligibility requirements under 38 U.S.C.A. § 5904(c) and 38 
C.F.R. § 20.609(c).  Clearly, the record includes a final 
decision promulgated by the Board, a notice of disagreement 
pertaining to that decision dated after November 18, 1988, 
and documentation reflecting the retention of counsel with a 
contingent fee agreement within one year of the Board's 
decision.

In a letter to the veteran dated in May 2000, the RO informed 
the veteran that past-due benefits to the veteran by virtue 
of the Board's March 2000 decision had been computed at 
$32,506.00, and that 20 percent of that amount, or $6,501.20, 
had been withheld as representing the maximum attorney fee 
payable for those past-due benefits.  The Board finds this 
amount to be presumptively reasonable in fact.  See 38 C.F.R. 
§ 20.609(f).  Accordingly, the Board finds and concludes that 
attorney fees based on past-due benefits are payable by VA 
for the period of time from July 19, 1990 through March 21, 
2000.










ORDER

Eligibility for payment directly by VA to the appellant's 
attorney is established, and 20 percent of the appellant's 
past-due benefits awarded the appellant for the grant of an 
increased rating from 50 percent to 70 percent for the 
veteran's service-connected residuals of right hand trauma 
from July 19, 1990 through March 21, 2000, and for the grant 
of special monthly compensation for loss of use of one hand 
from July 19, 1990 through March 21, 2000, should be paid to 
the attorney. 



		
	S. L. KENNEDY 
Member, Board of Veterans' Appeals



 


